Name: Council Regulation (EEC) No 178/78 of 30 January 1978 amending Regulation (EEC) No 878/77 as regards the exchange rate for the Italian lira to be applied in agriculture
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 1 . 78 Official Journal of the European Communities No L 26/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 178/78 of 30 January 1978 amending Regulation (EEC) No 878/77 as regards the exchange rate for the Italian lira to be applied in agriculture THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 129 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricul ­ tural policy (*), as last amended by Regulation (EEC) No 2543/73 (2), and in particular Article 3 thereof, Having regard to the proposal from the Commission, HAS ADOPTED THIS REGULATION : Article 1 In Article 2 ( 1 ) of Regulation (EEC) No 878/77, subpa ­ ragraph (f) shall be replaced by the following : '(f) for the Italian lira : 100 lira = 0-0912409 unit of account ;'. Article 2 The following paragraph shall be added to Article 2 of Regulation (EEC) No 878/77 : '5 . The representative rate for the Italian lira, fixed by Regulation (EEC) No 178/78 , shall apply with effect from : (a) 1 August 1978 for eggs, poultry, ovalbumin and lactalbumin ; (b) 16 December 1978 for wine ; however, other dates may be laid down for distillation opera ­ tions ; (c) 1 January 1979 for fishery products ; (d) subject to the provisions laid down under (e), the beginning of the 1978/79 marketing year for the other products for which the marketing year has not yet commenced on the day of the entry into force of this Regulation ; (e) the date on which this Regulation enters into force for  milk and milk products, beef and veal , pigmeat and sugar ;  the additional aid referred to in Article 1(2) of Regulation (EEC) No 251 1 /69 (5) ;  all other cases'. Article 3 This Regulation shall enter into force on 1 February 1978 . Whereas Council Regulation (EEC) No 878/77 of 26 April 1977 on the exchange rates to be applied in agri ­ culture (3), as last amended by Regulation (EEC) No 2440/77 (4), fixed inter alia a representative rate for the Italian lira ; whereas the fluctuations in this currency make it appropriate that a new representative rate should be fixed at a level closer to present economic reality ; whereas provision should be made in principle for this new representative rate to take effect immediately, due account being taken, however, of special needs in some sectors ; Whereas the Monetary Committee will be consulted ; whereas, in view of the urgency involved, the measures envisaged should be adopted in accordance with the conditions laid down in Article 3 (2) of Regu ­ lation No 129 , ( ») OJ No 106, 30. 10 . 1962, p . 2553/62. (2) OJ No L 263, 19 . 9 . 1973, p. 1 . (3) OJ No L 106, 29 . 4. 1977, p . 27 . ( «) OJ No L 328, 2. 12. 1977, p . 1 . (5 ) OJ No L 318 , 18 . 12. 1969, p. 1 . No L 26/2 Official Journal of the European Communities 31 . 1 . 78 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 January 1978 . For the Council The President P. DALSAGER